DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 21, 22, 28, & 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Costa et al.  (US Patent Application Publication # 2020/0176347).
Regarding Claim 1, Costa discloses a power electronic assembly (i.e. system assembly 64), comprising: 
a board (i.e. thermally enhanced package 10 w/ PCB 66) comprising a plurality of metal layers laminated onto or between electrically insulating layers (i.e. first mold compound 18, underfilling layer 16, & thermal attach layer 72); and 

wherein a first metal layer (i.e. first carrier contacts 24) of the board provides electrical contacts at a first side of the board, 
wherein a second metal layer (i.e. heat sink structure 70 or second heat extractor 34/36) of the board provides a thermal contact at a second side of the board opposite the first side, 
wherein a third metal layer (i.e. first interconnects 30) of the board is positioned between the first metal layer and the power device and configured to distribute the load current switched by the power device, 
wherein a fourth metal layer (i.e. first heat extractor 20) of the board is positioned between the second metal layer and the power device and configured as a primary thermal conduction path for heat generated by the power device during switching of the load current, 
wherein a first electrically insulating layer (i.e. thermal attach layer 72) of the board separates the fourth metal layer from the second metal layer so that the fourth metal layer is electrically isolated from but thermally connected to the second metal layer (Fig. 2, 7, & 8; Paragraph 0036-0051).  

Regarding Claim 2, Costa discloses that the fourth metal layer is thicker than both the first metal layer and the second metal layer (Fig. 2, 7, & 8; Paragraph 0036-0051). First heat extractor 20 is shown to extend fully in the Z-direction of opening 32 in mold compound 18 which makes it much thicker than first carrier contacts 24 & heat sink structure 70. Costa also states that the first heat extractor 20 may be a metal slug, a metal comb, or other suitable structures that have a large thermal radiating area. Therefore, it must be thicker than the other layers, even the thickest part of the structure, because its primary purpose is to absorb the heat generated by electronic components of first device layer 26 and dissipate it by conducting/radiating it away from said first device layer.

Regarding Claim 8, Costa discloses that the first electrically insulating layer (i.e. thermal attach layer 72) of the board comprises a different material (i.e. thermal conductive epoxies, thermal conductive silicones, alumina thermal adhesives, or other materials that can intermediate the thermal interface between the first heat extractor 20 and the heat sink structure 70) than the other electrically insulating layers (i.e. first mold compound 18, underfilling layer 16 made of an organic epoxy resin system) of the board (Fig. 2, 7, & 8; Paragraph 0014, 0036-0051).  Furthermore, contrary to the thermal attach layer 72, first mold compound 18 does not have thermal conductivity requirements.

Regarding Claim 9, Costa discloses that the first electrically insulating layer (i.e. thermal attach layer 72) of the board has a thermal conductivity greater than a thermal conductivity of the other electrically insulating layers, wherein the thermal conductivity of the first electrically insulating layer of the board is at least 2 W/mK (i.e. 1-3 W/mK), and wherein the other electrically insulating layers (i.e. 

Regarding Claim 21, Costa discloses a power electronic assembly (i.e. system assembly 64), comprising: 
a board (i.e. thermally enhanced package 10 w/ PCB 66) comprising a plurality of metal layers laminated onto or between electrically insulating layers (i.e. first mold compound 18, underfilling layer 16, & thermal attach layer 72); and 
a power device (i.e. electronic components of first device layer 26) embedded in the board and configured to switch a load current, 
wherein a first metal layer (i.e. first carrier contacts 24) of the board provides electrical contacts at a surface of a first side of the board, 
wherein a second metal layer (i.e. heat sink structure 70 or second heat extractor 34/36) of the board provides a thermal contact at a surface of a second side of the board opposite the first side, 
wherein a third metal layer (i.e. first interconnects 30) of the board is positioned between the first metal layer and the power device and configured to distribute the load current switched by the power device, 
wherein a fourth metal layer (i.e. first heat extractor 20) of the board is positioned between the second metal layer and the power device and configured as a primary thermal conduction path for heat generated by the power device during switching of the load current, 


Regarding Claim 22, Costa discloses that the fourth metal layer is thicker than both the first metal layer and the second metal layer (Fig. 2, 7, & 8; Paragraph 0036-0051). First heat extractor 20 is shown to extend fully in the Z-direction of opening 32 in mold compound 18 which makes it much thicker than first carrier contacts 24 & heat sink structure 70. Costa also states that the first heat extractor 20 may be a metal slug, a metal comb, or other suitable structures that have a large thermal radiating area. Therefore, it must be thicker than the other layers, even the thickest part of the structure, because its primary purpose is to absorb the heat generated by electronic components of first device layer 26 and dissipate it by conducting/radiating it away from said first device layer.

Regarding Claim 28, Costa discloses that the first electrically insulating layer (i.e. thermal attach layer 72) of the board comprises a different material (i.e. thermal conductive epoxies, thermal conductive silicones, alumina thermal adhesives, or other materials that can intermediate the thermal interface between the first heat extractor 20 and the heat sink structure 70) than the other electrically insulating layers (i.e. first mold compound 18, underfilling layer 16 made of an organic epoxy resin system) of the board (Fig. 2, 7, & 8; Paragraph   Furthermore, contrary to the thermal attach layer 72, first mold compound 18 does not have thermal conductivity requirements.

Regarding Claim 29, Costa discloses that the first electrically insulating layer (i.e. thermal attach layer 72) of the board has a thermal conductivity greater than a thermal conductivity of the other electrically insulating layers, wherein the thermal conductivity of the first electrically insulating layer of the board is at least 2 W/mK (i.e. 1-3 W/mK), and wherein the other electrically insulating layers (i.e. first mold compound 18, underfilling layer 16) of the board each have a thermal conductivity of less than 2 W/mK (i.e. 1 W/mK) (Paragraphs 0049 & 0051).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 23, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al.  (US Patent Application Publication # 2020/0176347).
Regarding Claim 3, Costa does not explicitly disclose that the fourth metal layer has a thickness in a range of 2.1 to 4.3 times a thickness of the first metal layer and/or a thickness of the second metal layer.  
However, it is clear that because first heat extractor 20 is shown to extend fully in the Z-direction of opening 32 in mold compound 18 it is much thicker than first carrier contacts 24 & heat sink structure 70. Costa also states that the first heat extractor 20 may be a metal slug, a metal comb, or other suitable structures that have a large thermal radiating area. Therefore, it must be thicker than the other layers, even the thickest part of the structure, because its primary purpose is to absorb the heat generated by electronic components of first device layer 26 and dissipate it by conducting/radiating it away from said first device layer. It would have been an obvious matter of design choice to make a thickness of the fourth metal layer in a range of 2.1 to 4.3 times a thickness of the first metal layer and/or a thickness of the second metal layer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make a thickness of the fourth metal layer in a range of 2.1 to 4.3 times a thickness of the first metal layer and/or a thickness of the second metal layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 4, Costa discloses that the fourth metal layer (i.e. heat extractor 20) has a thickness in a range of 75 µm to 150 µm (i.e. 25 μm and 250 μm) (Fig. 9A-9E; Paragraph 0052-0057).
Costa does not explicitly disclose that the first metal layer and the second metal layer each have a thickness in a range of 35 µm to 70 µm.
Although Costa does not explicitly state the thickness of the heat extractor 20, the cited figures and paragraphs show a manufacturing method of the thermally enhanced package wherein a first die substrate 76 which is removed to create opening 32 where heat extractor 20 and first attach layer 22 are placed. Said first die substrate 76 has a thickness between 25 μm and 250 μm or between 25 μm and 750 μm. Therefore, heat extractor 20 must have a thickness within those ranges. Furthermore, although Costa is silent on the specific thicknesses of first carrier contacts 24 & heat sink structure 70, it is clear that they are much thinner layers than heat extractor 20. Therefore, it would have been an obvious matter of design choice and they could each have a thickness in a range of 35 µm to 70 µm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Even further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the first metal layer and the second metal layer each have a thickness in a range of 35 µm to 70 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 23, Costa does not explicitly disclose that the fourth metal layer has a thickness in a range of 2.1 to 4.3 times a thickness of the first metal layer and/or a thickness of the second metal layer.  
However, it is clear that because first heat extractor 20 is shown to extend fully in the Z-direction of opening 32 in mold compound 18 it is much thicker than first carrier contacts 24 & heat sink structure 70. Costa also states that the first heat extractor 20 may be a metal slug, a metal comb, or other suitable structures that have a large thermal radiating area. Therefore, it must be thicker than the other layers, even the thickest part of the structure, because its primary purpose is to absorb the heat generated by electronic components of first device layer 26 and dissipate it by conducting/radiating it away from said first device layer. It would have been an obvious matter of design choice to make a thickness of the fourth metal layer in a range of 2.1 to 4.3 times a thickness of the first metal layer and/or a thickness of the second metal layer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make a thickness of the fourth metal layer in a range of 2.1 to 4.3 times a thickness of the first metal layer and/or a thickness of the second metal layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 24, Costa discloses that the fourth metal layer (i.e. heat extractor 20) has a thickness in a range of 75 µm to 150 µm (i.e. 25 μm and 250 μm) (Fig. 9A-9E; Paragraph 0052-0057).
Costa does not explicitly disclose that the first metal layer and the second metal layer each have a thickness in a range of 35 µm to 70 µm.
Although Costa does not explicitly state the thickness of the heat extractor 20, the cited figures and paragraphs show a manufacturing method of the thermally enhanced package wherein a first die substrate 76 which is removed to create opening 32 where heat extractor 20 and first attach layer 22 are placed. Said first die substrate 76 has a thickness between 25 μm and 250 μm or between 25 μm and 750 μm. Therefore, heat extractor 20 must have a thickness within those ranges. Furthermore, although Costa is silent on the specific thicknesses of first carrier contacts 24 & heat sink structure 70, it is clear that they are much thinner layers than heat extractor 20. Therefore, it would have been an obvious matter of design choice and they could each have a thickness in a range of 35 µm to 70 µm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Even further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the first metal layer and the second metal layer each have a thickness in a range of 35 µm to 70 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 5-7 & 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al.  (US Patent Application Publication # 2020/0176347) in view of Beart et al. (WIPO Application Publication # WO2015/135734A1).
Regarding Claim 5, Costa discloses that the first electrically insulating layer (i.e. thermal attach layer 72) of the board has a thickness selected to electrically isolate the fourth metal layer from the second metal layer (Fig. 2, 7, & 8; Paragraph 0036-0051). Costa states that the thermal attach layer 72 may be formed of thermal adhesives or thermal greases, such as thermal conductive epoxies, thermal conductive silicones, alumina thermal adhesives, or other materials that can intermediate the thermal interface between the first heat extractor 20 and the heat sink structure 70. Therefore, thermal attach layer 72 is meant to be thermally conductive but not electrically conductive. It is also shown in the figures that the thickness of this layer can vary according to the application.
Costa does not explicitly disclose that the first electrically insulating layer of the board is a layer of fiberglass impregnated with resin. 

Beart teaches that it is well known in the art of circuit modules/boards in which power components have been embedded to use resin-impregnated glass fiber base fabric as a thermal interface/dissipating material between metal layers in order to effectively conduct the heat produced in the circuit to the environment. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a layer of fiberglass impregnated with resin as the first electrically insulating layer/thermal attach layer in Costa, as taught by, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 6, Costa in view of Beart does not explicitly disclose that the layer of fiberglass impregnated with resin has a thickness in a range of 50 µm to 500 µm. 
 Although Costa is silent on the specific thickness of thermal attach layer 72, it is clear that is a thinner layer than heat extractor 20 which, as stated above, can have a thickness between 25 μm and 250 μm or between 25 μm and 750 μm. Therefore, it would have been an obvious matter of design choice and it could have a thickness in a range of 50 µm to 500 µm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Even further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the layer of fiberglass impregnated with resin of modified Costa have a thickness in a range of 50 µm to 500 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 7, Costa in view of Beart does not explicitly disclose that the layer of fiberglass impregnated with resin has a thickness in a range of 50 µm to 100 µm.  
 Although Costa is silent on the specific thickness of thermal attach layer 72, it is clear that is a thinner layer than heat extractor 20 which, as stated above, can have a thickness between 25 μm and 250 μm or between 25 μm and 750 μm. Therefore, it would have been an obvious matter of design choice and it could have a thickness in a range of 50 µm to 100 µm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Even further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the layer of fiberglass impregnated with resin of modified Costa have a thickness in a range of 50 µm to 100 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 25, Costa discloses that the first electrically insulating layer (i.e. thermal attach layer 72) of the board has a thickness selected to electrically isolate the fourth metal layer from the second metal layer (Fig. 2, 7, & 8; Paragraph 0036-0051). Costa states that the thermal attach layer 72 may be formed of thermal adhesives or thermal greases, such as thermal conductive epoxies, thermal conductive silicones, alumina thermal adhesives, or other materials that can intermediate the thermal interface between the first heat extractor 20 and the heat sink structure 70. Therefore, thermal attach layer 72 is meant to be thermally conductive but not electrically conductive. It is also shown in the figures that the thickness of this layer can vary according to the application.
Costa does not explicitly disclose that the first electrically insulating layer of the board is a layer of fiberglass impregnated with resin. 
Beart teaches that the first electrically insulating layer (i.e. printed circuit board base material 1) of the board is a layer of fiberglass impregnated with resin (i.e. resin-impregnated glass fiber base fabric) (Fig. 4-7; Paragraphs 0012, 0013, 0031, 0035).  
Beart teaches that it is well known in the art of circuit modules/boards in which power components have been embedded to use resin-impregnated glass fiber base fabric as a thermal interface/dissipating material between metal layers in order to effectively conduct the heat produced in the circuit to the environment. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a layer of fiberglass impregnated with resin as the first electrically insulating layer/thermal attach layer in Costa, as taught by, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 26, Costa in view of Beart does not explicitly disclose that the layer of fiberglass impregnated with resin has a thickness in a range of 50 µm to 500 µm. 
 Although Costa is silent on the specific thickness of thermal attach layer 72, it is clear that is a thinner layer than heat extractor 20 which, as stated above, can have a thickness between 25 μm and 250 μm or between 25 μm and 750 μm. Therefore, it would have been an obvious matter of design choice and it could have a thickness in a range of 50 µm to 500 µm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Even further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the layer of fiberglass impregnated with resin of modified Costa have a thickness in a range of 50 µm to 500 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 27, Costa in view of Beart does not explicitly disclose that the layer of fiberglass impregnated with resin has a thickness in a range of 50 µm to 100 µm.  
 Although Costa is silent on the specific thickness of thermal attach layer 72, it is clear that is a thinner layer than heat extractor 20 which, as stated above, can have a thickness between 25 μm and 250 μm or between 25 μm and 750 μm. Therefore, it would have been an obvious matter of design choice and it could have a thickness in a range of 50 µm to 100 µm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Even further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the layer of fiberglass impregnated with resin of modified Costa have a thickness in a range of 50 µm to 100 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 10 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al.  (US Patent Application Publication # 2020/0176347) in view of Long (US Patent Application Publication # 2019/0200446).
Regarding Claim 10, Costa discloses that the third metal layer (i.e. first interconnects 30) comprises a first segment configured to carry the load current to the power device and a second segment configured to carry the load current First interconnects 30 electrically connect the electrical components of first device layer 26 to first carrier contacts 24 and two of these contacts further connect to through mold vias 58 while two others connect only to antenna patches 52. This indicates that they have different functions such as input, output, or grounding, respectively. They are also electrically isolated from each other by at least underfilling layer 16. 
Costa does not explicitly disclose that the board further comprises a vertical structure electrically connecting the fourth metal layer to the second segment of the third metal layer.
Long teaches the board further comprises a vertical structure (i.e. through-hole 310/410 w/ screw 522/524 & grounding pads 311/411) electrically connecting the fourth metal layer (i.e. heat slug 300/400) to the second segment of the third metal layer (Fig. 3-5, 7, 11; Paragraph 0033-0036, 0040, 0046, 0047, 0053, 0056-0060).
Long teaches that it is well known in the art of integrated circuit packages to use a vertical structure to provide grounding a metal layer that is being used as a heat dissipation element or heat slug. It would have been obvious to provide an analogous structure to the thermally enhanced package of Costa, as taught by Long, in order to provide a grounding electrical connection for the heat extractor. In Costa, an interconnect similar to interconnects 30 could provide such a feature.
Regarding Claim 30, Costa discloses that the third metal layer (i.e. first interconnects 30) comprises a first segment configured to carry the load current to the power device and a second segment configured to carry the load current away from the power device, wherein the first segment is electrically isolated from the second segment (Fig. 2, 7, & 8; Paragraph 0036-0051). First interconnects 30 electrically connect the electrical components of first device layer 26 to first carrier contacts 24 and two of these contacts further connect to through mold vias 58 while two others connect only to antenna patches 52. This indicates that they have different functions such as input, output, or grounding, respectively. They are also electrically isolated from each other by at least underfilling layer 16. 
Costa does not explicitly disclose that the board further comprises a vertical structure electrically connecting the fourth metal layer to the second segment of the third metal layer.
Long teaches the board further comprises a vertical structure (i.e. through-hole 310/410 w/ screw 522/524 & grounding pads 311/411) electrically connecting the fourth metal layer (i.e. heat slug 300/400) to the second segment of the third metal layer (Fig. 3-5, 7, 11; Paragraph 0033-0036, 0040, 0046, 0047, 0053, 0056-0060).
Long teaches that it is well known in the art of integrated circuit packages to use a vertical structure to provide grounding a metal layer that is being used as a heat dissipation element or heat slug. It would have been obvious to provide an analogous structure to the thermally enhanced package of Costa, as taught by Long, in order to provide a grounding electrical connection for the heat extractor. In Costa, an interconnect similar to interconnects 30 could provide such a feature.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. The Applicant argues that Costa does not teach or disclose that a first metal layer of a board provides electrical contacts at a surface of a first side of the board or that a second metal layer of a board provides a thermal contact at a second side of the board opposite the first side. Applicant’s arguments includes the assertion that the claimed board (i.e. element 102 of the Applicant’s Specification) is clearly defined in the Specification and that the Examiner cannot equate it to package 10 w PCB 66. The Examiner respectfully disagrees. The language of the claim is clearly anticipated by the prior art as shown above. The fact that the board might be defined differently in the Applicant’s Specification compared to the mapped elements in the rejection is irrelevant. The transitional phrase/term “comprising” used in the claims as filed is open-ended and does not exclude additional, unrecited elements. Furthermore, those differences are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Even further, the elements “first side of the board” and “second side of the board” are not defined by the claim aside from stating that they opposite to each other. They are not defined as surfaces and much less as outer surfaces. The broadest reasonable .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847   

/William H. Mayo III/Primary Examiner, Art Unit 2847